Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-12, and 15-17 are pending. Claims 1, 9 and 17 are independent and are amended.  The Applicant heeded the Examiner’s suggestions which were meant to improve the language of the Claim.  Additionally, the Applicant added the limitation “wherein the first word partially matches a word registered in the plurality of dynamic dictionaries.”
This Application was published as U.S. 2018/0294820.
Apparent priority 7 April 2017.
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection.
This is a 2nd RCE.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/8/2021 has been entered.
Response to Amendments and Arguments
The 112(a) rejection which was rooted in “the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries,” remains to be addressed by the Applicant.  Please see the rejection below.  Either remove this limitation or explain what it means and where the support in the Specification can be found for it. 
Regarding the obviousness rejection of the Claims, Applicant has amended the independent Claims to include the limitation “wherein the first word partially matches a word registered in the plurality of dynamic dictionaries,” which is supported by 164-165 of Specification as filed and 163-164 of Specification as published:
 
[0163] The encoding unit 100a reads out the word "<a href="#link012">" from the text file F1 and selects the dynamic dictionary 31 corresponding to the attribute information "tag" of the word. The encoding unit 100a allocates a dynamic code "A101h" and stores the word "<a href="#link012">" in the buffer D31. The encoding unit 100a sets the second pointer corresponding to the dynamic code "A101h" at the beginning position of "<a href="#link012">" stored in the buffer D31. The encoding unit 100a stores the dynamic code "A101h" in the encoded data part 1b of the encoded file F2. [0164] Subsequently, the encoding unit 100a searches for the longest matching character string about a character string "<a href="#link01"><a href="#link012">" stored in the buffer D31. In this case, "<a href="#link01" is the longest matching character string.

Ideuchi, Figure 4, teaches that a pointer indicates the location of a portion of the word:  “[0053] The static dictionary data 400 has a bitmap field and a pointer field correlated with a bi-gram field, as filter information. The bi-gram field stores a character string that is obtained by concatenating two characters and makes up a portion of a word stored in the basic word field. The bitmap field stores data that indicates to which character number portion of the word stored in the basic word field, the character string obtained by concatenating two characters corresponds. The pointer field stores for each word character count, a pointer that indicates the location of the basic word field storing a word that includes at the beginning portion, the character string obtained by concatenating the two characters stored in the bi-gram field.”  This teaching implies that a word is found by a partial match with the dictionary.
Ideuchi is replaced with Balegar which teaches compression according to place/position of a word in a phrase.
Ng clearly and expressly teaches the partial matching algorithm in 2.4-Back-search algorithm.  See p. 414.  See also “Case 2: Partial match and cascading” in 2.3.  Also see p. 414.

Patentability of the other independent Claims is argued based on their similarity to Claim 1. Accordingly, the above provides a reply to those arguments as well.
Patentability of the dependent Claims is argued based on their dependence from their base independent Claims. Accordingly, the above provides a reply to those 

    PNG
    media_image1.png
    473
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    495
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    657
    495
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    730
    467
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes that the “position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes” as shown below:
…
the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, 
…
The phrase “sign area” was brought in by amendment and does not have antecedent in the Specification.  Additionally, it is not clear to the Examiner what the Applicant intends by this and because the Specification lacks mention to a “sign area,” the Specification is no help either.
Other independent Claims are similar to Claim 1 and the dependent Claims inherit the new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Refer to the 112(a) rejection above.  
Examiner cannot make out what this limitation means. Please explain what is intended by this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balegar (U.S. 20090271181) in view Ng (“Dynamic Word Based Text Compression,” K.S. Ng, L.M. Cheng, and C.H. Wong, City University of Hong Kong, 1997 IEEE).
Balegar Figures 1-2 show the construction of the dictionary and Figures 3-4 show the use of the dictionary for compressing/encoding text. Figure 5 shows a method decompressing/decoding of encoded textual data.  Figure 6 shows a system that includes a dictionary constructing mechanism 610, a compression mechanism 612, and a decompression mechanism 614.
Regarding Claim 1, Balegar teaches:
1. An encoding apparatus comprising: 
a memory; and [Balegar, Figures 1 or 6.  “[0018] FIG. 1 shows a method 100 for constructing a dictionary for compressing and decompressing textual data, according to an embodiment of the invention. As with the other methods of embodiments of the invention, the method 100 may be implemented as one or more computer programs stored on a computer-readable medium, such as a recordable data storage medium, and executed by one or more processors….”]
a processor coupled to the memory and the processor configured to: [Balegar, Figures 1 or 6.  [0018].]
acquire text data, the text data including a plurality of words, [Balegar, Figure 2, “scan textual data 202,” “… identify repetitive atomic words and phrases 204,”  This is the dictionary construction stage but the same text and words apply to the encoding using the constructed dictionary.] each word corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data, [Balegar, [0004] prior art and Abstract and [0006]-[0008] invention.  Balegar replaces words of a sentence such as “My friend Harish does a good job” with keys that replace the phrases according to the location/place/position of the word in the sentence.  “[0006] … A dictionary for compressing and decompressing textual data has a number of keys. Each key is associated with an identifier. The keys include static word or phrase keys, where each static word or phrase key lists one or more unchanging words in a particular order. The keys further include dynamic phrase keys, where each dynamic phrase key lists a number of words and one or more placeholders in a particular order, and each placeholder denotes a place where a word or phrase other than the words of the dynamic phrase key is to be inserted….”   “[0008] Therefore, the phrase "My friend Harish does a good job" can be compressed by replacing this phrase with the identifier for the dynamic phrase key, the word "Harish" (which may remain uncompressed), and the identifier for the word "good," where the word "Harish" is to be inserted at the first placeholder, and the word "good" is to be inserted at the second placeholder….”]
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information, [Balegar, Abstract and [0006]-[0008]. Certain of the words of the sentence are considered a “dynamic” word or phrase and are encoded by a dynamic phrase key / dynamic dictionary.  These words are identified according to their “place” / “position” in the sentence.  “Harrish,” “Sateesh,” “good,” and “great” are such words.  Harish and Sateesh have the same place/position and good and great have the same place/position in the sentence that is different from the position/place of Harish and Sateesh.  Figure 2, 206, 208 locate and code the static words/phrases and 214 codes the dynamic phrases.  See [0034]-[0035] including:  “[0035] … Therefore, in the dynamic phrase key added to the dictionary, this point of distinction is replaced by a placeholder, such as the symbol "[*]" in one embodiment of the invention. The resulting dynamic phrase key added to the dictionary is thus "(03) good day to [*] the (02)."”  The compression/encoding is taught with respect to Figure 3, [0036]-[0044].]
determine a first dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, by comparing a type information in which a specific attribute information and a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, [Balegar, the  “dynamic phrase key” of Balegar teaches the “dynamic dictionary “ of the Claim because it includes “a plurality of words.”  Because there are “a plurality of dynamic phrase keys,” then “a plurality of dynamic dictionaries” is also taught.   “1. A system comprising: a storage device storing first textual data, uncompressed second textual data, compressed third textual data, and a dictionary, the dictionary having a plurality of keys, each key associated with an identifier, the keys comprising: a plurality of static word or phrase keys, each static word or phrase key listing one or more unchanging words in a particular order; and, a plurality of dynamic phrase keys, each dynamic phrase key listing a plurality of words and one or more placeholders in a particular order, each placeholder denoting a place where a word or phrase other than the words of the dynamic phrase key is to be inserted …”  The encoding/compression of Figure 2 is undone by the decoding/decompression of Figure 5.  In the “Decompress Textual Data 504,” “iteratively replace each identifier listed within the textual data with the key associated with the identifier within the dictionary until there are no identifiers listed within the textual data 504” and the “output textual data decompressed 508.”  The keys are replaced according to their position/place/location in the sentence.  See the example of [0035] and [0038].  Decompression in [0056] and [0057] includes a “placeholder [*]” and decoding this “placeholder” is done according to the position/location of the “”placeholder [*]” with respect to the other words in the decompressed sentence.]
the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, 
wherein each dynamic dictionary includes 256 dynamic codes,
wherein each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information, [Balegar, the “word attribute information” of the Claim is defined to be the location/position/place of the word in the text and the “dynamic phrase key” of Balegar that teaches the “dynamic dictionary” of the Claim decompresses the words according to their location/place/position.  “[0021] A dynamic phrase key lists a number of words and one or more placeholders in a particular order. The words listed are unchanging and static. However, each placeholder denotes a place where a word or phrase other than the (unchanging) words of the dynamic phrase key is to be inserted. The (unchanging) words of the dynamic phrase key may further be identified by the identifiers of corresponding word or phrase keys, instead of listing out the words them selves, as in the previous paragraph.”]
wherein the word attribute information of the first dynamic dictionary matches the first attribute information of the first word, [Balegar, the “word attribute” is mapped to “location” of the word in the text/sentence and according to [0042]-[0043] for compression or [0056]-[0057] for decompression, the location/position/place of the word is used to find the dynamic code for it.  “A dictionary for compressing and decompressing textual data has a number of keys. Each key is associated with an identifier. The keys include static word or phrase keys, where each static word or phrase key lists one or more unchanging words in a particular order. The keys further include dynamic phrase keys, where each dynamic phrase key lists a number of words and one or more placeholders in a particular order, and each placeholder denotes a place where a word or phrase other than the words of the dynamic phrase key is to be inserted. …”  Abstract.]
wherein the first word is associated with a first dynamic code of the first dynamic dictionaries, [Balegar, some of the words are compressed using the “dynamic phrase keys” / “dynamic dictionaries.”  “[0038] … For each dynamic phrase key that is found in the textual data, the corresponding portion of the textual data is replaced by the identifier of the dynamic phrase key, as well as the text to be inserted at each placeholder of the dynamic phrase key….”]
wherein the first word partially matches a word registered in the plurality of dynamic dictionaries, [Balegar teaches that the prior art can  redundantly store a part of a phrase and the phrase such as “complete compression” and “compression.”  But does not teach finding a key in the dictionary according to a portion of the word. [0003].]
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary, and [Balegar, Figure 2, “Add dynamic phrase keys corresponding to the patterns identified. 214.”  Figure 2 shows construction of the dictionary and Figures 3-4 the use of the dictionary that has been constructed.  ]
encode the first word into the first dynamic code. [Balegar, See Figure 3 for “compressing” / “encoding.”  “[0038] The textual data is compressed using the dictionary (304). In general, the words and phrases within the textual data are matched to the keys of the dictionary (306), and these matching words and phrases are replaced within the textual data with the identifiers of the corresponding keys (308). For each dynamic phrase key that is found in the textual data, the corresponding portion of the textual data is replaced by the identifier of the dynamic phrase key, as well as the text to be inserted at each placeholder of the dynamic phrase key….”]

Balegar does not teach the 256 codes and does not teach a partial match.

the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, [.] 
wherein each dynamic dictionary includes 256 dynamic codes,
…
wherein the first word partially matches a word registered in the plurality of dynamic dictionaries,

Ng teaches:
…
a memory; and [Ng is a journal article and does not include structure.]
a processor coupled to the memory and the processor configured to: 
acquire text data, the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data,  [Ng, Title: “Dynamic Word Based Text Compression) and Figure 3  on P. 413 showing that the “word” that is being acquired and coded is actually text: “considered.”  (There are two figures 3 in this reference on is on page 413 and the second one on p. 415.)]
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information, [Ng is cited for expressly including a “plurality of dynamic dictionaries” where each dynamic dictionary is used for coding words of a particular length of characters.  Number of characters in a word teaches the “attribute information” of the Claim that is used to select the dynamic dictionary.  See 2.3, Table 1 and definition of its code types.]
determine a first dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, [Ng, The “attribute” or “first attribute” according to which the dictionaries are selected is “word length.”  “So words like ‘at’, ‘on’ will be put in a character length of 2 (in short length-2) and the words ‘good’, ‘temp’ will be put in a length-4 dictionary.”  P. 412, Section “2. Proposed Dynamic Word-Based Dictionary scheme.”] by comparing a type information in which a specific attribute information and [Ng, Abstract and sections 1 and 2 setting forth that a plurality of dynamic dictionaries are used and section 2.4 algorithm where the “specific attribute information” is the length of the word in characters.  The dictionary used for encoding the word is determined according to the length of the word.  Section 1:  “Here, we adopted multiple dictionary [8] with a dynamic approach so that the probability of hitting a word in a dictionary increases.”  Section 2:  “In this approach, we designed 15 dictionaries ….”  See section 2.4 steps 1-4 and the search algorithm that keeps looking at dictionaries for shorter length words.  The “attribute” or “first attribute” according to which the dictionaries are selected is “word length.”  “So words like ‘at’, ‘on’ will be put in a character length of 2 (in short length-2) and the words ‘good’, ‘temp’ will be put in a length-4 dictionary.”  P. 412, Section “2. Proposed Dynamic Word-Based Dictionary scheme.”] a position of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, [Ng, the “specific attribute information” that Ng uses to find the proper dictionary is the length of the word. This limitation says that the position of the particular dictionary also depends on the “specific attribute information” / length of the word.  Supporting Specification of the instant Application ([0039] provided above) teaches that the “first attribute information” provides a “pointer” to the pertinent dictionary.  Ng. section 2.4 Back-search algorithm teaches that the dictionaries are searched starting with the number of letters in the word (length of the word) and this number is decremented by 1 if the word is not found in the pertinent dictionary and this teaches that the dictionaries are searched in the order of the high to low of the number of letters in the word.] the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries, [Ng. section 2.2 includes:  “Normally, all the 256 dictionary entry will not be filled up.”  This means that the dictionary has 256 dynamic codes or fewer.  See 2.5 Hashing Function:  “This function takes as input a word W consisting of some number n of characters, C1, C2, …, Cn, each character being represented by one byte, and return an index in the range 0-255.”  The range 0-255 has 256 numbers/codes.  Ng teaches that the dictionary is selected according to the number of characters in the word.  The number of characters is mapped to the type of word: an n-character word.  P. 414, 2.4 Backward search algorithm.]
wherein each dynamic dictionary includes 256 dynamic codes, [Ng., 2.2, “Normally, all the 256 dictionary entry will not be filled up.”  This means that the dictionary has 256 dynamic codes or fewer. ] 
wherein each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information, [Ng teaches that the dictionary is selected according to the number of characters in the word.  The number of characters is mapped to the type of word: an n-character word.  P. 414, 2.4 Backward search algorithm.]
wherein the word attribute information of the first dynamic dictionary matches the first attribute information of the first word, [Ng, section 2.4, “1. For a word of length n, a word comparison will be made between the word and the stored word that is the length-n table….”]
wherein the first word is associated with a first dynamic code of the first dynamic dictionaries, [Ng, section 2.4, “1. … If they are matched, a copy code is sent as usual. ….”]
wherein the first word partially matches a word registered in the plurality of dynamic dictionaries, [Ng, section 2.4, “3. If there is a portion of th word is matched, the matched part will be sent as a copy word and the rest of the word will be sent as a cascading-literal word which is defined in Table 1.”  See Figure 3, “Definition of prefix and suffix of a word.”  See also “Case 2: Partial match and cascading” in 2.3.  p. 414. ]
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary, and [Ng has to first create the dictionary as shown in Figures 1 and 2 and section 2.2 and 2.3 on Dictionary initialization and storage the registering of a word with a dictionary is taught.  As provided in sections 2.2 and 2.5, the number of indices/ dynamic codes is 265 or fewer.]
encode the first word into the first dynamic code. [Ng, section 2.5 Hashing function codes a word into bits:  “Once a word to be encoded passes through a hashing function which locates the 8-bit address, the word is compared.”  “Figure 3: Flowchart show the whole process.”  P. 415.]

Balegar and Ng pertain to compression of text and it would have been obvious to combine the plurality of dynamic dictionaries of Ng, which are categorized according to the attribute of word-length, with the method of Balegar which uses a plurality of dynamic phrase key lists and encodes/compresses a word according to it place/position  as an alternative method of selecting the proper dictionary.  This combination falls under simple substitution of one known element for another to obtain predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 2, Balegar teaches:
2. The encoding apparatus according to claim 1, the processor further configured to: 
determine whether or not a second word included in the text data is included in a static dictionary, and  [Balegar, Figure 2, 208.  Figure 3, 304. Balegar encodes the words that are present in the static dictionary first.  Figure 6, “compression mechanism 612.”]
encode the second word into a first static code associated with the second word in the static dictionary when the second word is included in the static dictionary. [Balegar, Figure 3, “stored textual data as compressed 310.”]

Regarding Claim 3, Balegar teaches:
3. The encoding apparatus according to claim 2, 
wherein the first word is not included in the static dictionary. [Balegar teaches that the static dictionary is consulted first and if the word is not found in the static dictionary, the method proceeds to the dynamic dictionary.  Figures 3 and 4.  Figure 4, 402, “for each static word or phrase key …,” and later 406, “for each dynamic phrase key within dictionary ….”  “[0045] FIG. 4 shows a method 400 that can also be used to implement part 304 of the method 300, according to an embodiment of the invention. The method 400 is more detailed than but consistent with the method 300 of FIG. 3. First, for each static word or phrase key within the dictionary, where the static word or phrase keys may be processed in the order in which they appear within the dictionary, each occurrence of such a key within the textual data is replaced with the identifier of this key (402).”  “[0049] Next, for each dynamic phrase key within the dictionary, where the dynamic phrase keys may be processed in the order in which they appear within the dictionary, each occurrence of such a key within the textual data is replaced with the identifier of this key, as well the words or phrases to be inserted for placeholders within the key (406).”]

Regarding Claim 4, Balegar teaches several “dynamic phrase keys” each of which “lists a number of words.”
Ng teaches:
4. The encoding apparatus according to claim 1, the processor further configured to: 
specify a second dynamic dictionary among the plurality of dynamic dictionaries based on first attribute information of a third word included in the text data, [Ng teaches the inclusion of several dynamic libraries each of which are adapted for a different task.  “Researchers [5,6,7] had proposed word-based dictionary method which uses a single dictionary.  Here, we adopted multiple dictionary [8] with a dynamic approach so that the probability of hitting a word in a dictionary increases.”  1. Introduction. P. 412.  “In this approach, we designed 15 dictionaries and each entry has a linked sub-dictionary.  Words length from 2 to 16 are distributed to the corresponding dictionary and each dictionary contains 256 entries that are represented by 8-bit addresses with 4 entries for a linked sub-character …”  2. Proposed Dynamic Word-Based Dictionary Scheme.  P. 412.]
determine whether or not the third word is included in the second dynamic dictionary, and [Ng. In “2.4 Back-search algorithm” Ng teaches that a word comparison is made between a word based on its length n and stored words in the “length-n table.”  P. 414.  This comparison determines whether or not the word is included in the dynamic dictionary.  Step 1 of the algorithm teaches the comparison step which determines if a word is included in a particular dictionary.]
encode the third word into a second dynamic code associated with the third word in the second dynamic dictionary when the third word is included in the second dynamic dictionary. [Ng, In “2.4 Back-search algorithm” Ng teaches when a match of a word with the words stored in a dictionary is found, “a copy of the code is sent as usual.”  This means that the word is compressed/coded according to that dictionary. P. 414.]
Rationale as provided for Claim 1 because multiple dynamic dictionaries were brought from Ng.

Regarding Claim 7, Balegar teaches:
7. The encoding apparatus according to claim 6, 
wherein the text data is a document having a hierarchical structure and the position information indicates a position in the hierarchical structure. [Balegar, hierarchy of the Claim is mapped to order of Balegar and Balegar teaches that the word or phrase keys of Balegar are listed in an unchanging order/hierarchy and their position indicates their position in the order/hierarchy.  Thus, position of a word or phrase in a particular group of ordered (hierarchical) words or phrases is important in its compression.  See background [0003]-[0004] for explanation of the problem and then [0006] for how Balegar addresses the problem by using the order of words as a factor in the compression.  “[0006] The present invention relates to an improved dictionary for textual data compression and decompression having dynamic phrase keys. A dictionary for compressing and decompressing textual data has a number of keys. Each key is associated with an identifier. The keys include static word or phrase keys, where each static word or phrase key lists one or more unchanging words in a particular order. The keys further include dynamic phrase keys, where each dynamic phrase key lists a number of words and one or more placeholders in a particular order, and each placeholder denotes a place where a word or phrase other than the words of the dynamic phrase key is to be inserted. At least one of the dynamic phrase keys may identify one or more of its words by identifiers for corresponding static words or phrase keys. At least one of the static word or phrase keys may identify one or more of the words of the static word or phrase key by identifiers for corresponding (other) static words or phrase keys.”  See also the Abstract.] 

Claim 9 is a method claim with limitations corresponding to the limitations of Claim 1 and is rejected under similar rationale.  The computer of the Claim is taught by [0018] of Balegar.
9. An encoding method executed by a computer, the encoding method comprising: 
acquiring text data; 
the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information,
the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data;
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information;
determine a first dynamic dictionary among a plurality of dynamic dictionaries for
encoding the first word, by comparing a type information in which a specific attribute information and an address of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries;
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary; and
encode the first word into the first dynamic code, wherein each dynamic dictionary includes 256 dynamic codes,
each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information,
the word attribute information of the first dynamic dictionary matches the first attribute information of the first word,
the first word is associated with a first dynamic code of the first dynamic dictionaries, and
the first word partially matches a word registered in the plurality of dynamic dictionaries.

Claim 10 is a method claim with limitations corresponding to the limitations of Claim 2 and is rejected under similar rationale.
Claim 11 is a method claim with limitations corresponding to the limitations of Claim 3 and is rejected under similar rationale.
Claim 12 is a method claim with limitations corresponding to the limitations of Claim 4 and is rejected under similar rationale.
Claim 15 is a method claim with limitations corresponding to the limitations of Claim 7 and is rejected under similar rationale.
Claim 17 is a computer program product system claim with limitations corresponding to the limitations of method Claim 1 and is rejected under similar rationale.  Additionally, Figure 2 of Ideuchi teaches the “non-transitory computer-readable medium” of the Claim.
17. A non-transitory computer-readable medium storing an encoding program that causes a computer to execute a process comprising: 
acquiring text data, the text data including a plurality of words, each word corresponding to a word type, the word type including a word attribute information, the word attribute information being based on a word position information, the word position information indicating a position of the word within the text data;
determine that a first word included in the plurality of words of the text data is to be encoded by a dynamic dictionary, the first word including first attribute information, the first attribute information based on a first position information;
determine a first dynamic dictionary among a plurality of dynamic dictionaries for encoding the first word, by comparing a type information in which a specific attribute information and an address of a specific dynamic dictionary corresponding to the specific attribute information are associated with each other with the first attribute information of the first word included in the text data, the position of a specific dynamic dictionary indicating at least one sign area of 256 dynamic codes allocated to each of the plurality of dynamic dictionaries;
register the first word in association with the first dynamic code among the 256 dynamic codes in the first dynamic dictionary; and
encode the first word into the first dynamic code, wherein
each dynamic dictionary includes 256 dynamic codes,
each dynamic dictionary of the plurality of dynamic dictionaries corresponds to a word attribute information,
the word attribute information of the first dynamic dictionary matches the first attribute information of the first word,
the first word is associated with a first dynamic code of the first dynamic
dictionaries, and
the first word partially matches a word registered in the plurality of dynamic dictionaries.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balegar and Ng and further in view of Torbjornsen (U.S. 2010/0161623).
Regarding Claim 8, Balegar and Ng do not teach a hierarchical structure of columns.
Torbjornsen teaches:
8. The encoding apparatus according to claim 6, 
wherein the text data is segmented into a plurality of columns by delimiters and the position information indicates a column in which the first word is located among the plurality of columns. [Torbjornsen is directed to compression of structured texts that may include text in columns.  “[0024] The concept "context" will in this invention be used in the broadest sense. It can be one of the following, but not restricted to: [0025] Structure in the document, e.g. tagging in an XML or HTML document, or fields in a database record. [0026] Textual structure like chapters, sections, paragraphs and sentences. [0027] Layout structure like pages, columns, lines, color and font.”   “In an inverted index for contextual search in a collection of documents is contextual search applied for retrieving one or more tokens of a document as well as the context wherein the one or more tokens occurs, the context being any identifiable structure of a document. …..”  The context includes fields of a database which are columns or columns in a layout structure of a page of text.  The index of Torbjornsen compresses and codes according to context/column.]
Balegar and Ng and Torbjornsen pertain to compression of text and it would have been obvious to combine the feature of Torbjornsen which compresses and codes the column in which the compressed text is located as a part of its coding of the text with the system of the combination to provide for contextual search of the compressed text (see [0003] of Torbjornsen).  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 16 is a method claim with limitations corresponding to the limitations of Claim 8 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katakoa (U.S. 20130181851) teaches:
wherein the first word partially matches a word registered in the plurality of dynamic dictionaries, [Katakoa, Figure 7, “[0005] The area of the sliding window is partitioned into a reference region and encoding region. A character string stored in the reference region is used as a dictionary, and a character string stored in the encoding region is encoded. The character string thus encoded is stored on the reference region. In encoding, a character string (the longest match character string) that has the longest match pattern with a leading character string in the encoding region is searched for in the reference region. The character string in the encoding region is encoded into values indicating .alpha. distance (address) from the front of the sliding window to the front of the longest match character string and a length of the longest match character string. A high compression rate is thus achieved….”]

With respect to the partial search aspect of Claim 1, see also Brill (U.S. 2003/0037077), Figure 6, “compare each sub-string with entries in phrasal dictionary to find closest match 620.”
With respect to the hierarchical aspect of Claim 7, see also Brill, Figure 3, “Dynamic Phrasal Dictionary 330” and “Hierarchical Module 340.” 

With respect to the position being a hierarchical position, as in Claim 7, Note the comment of China Patent Office regarding this feature:

    PNG
    media_image6.png
    145
    467
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    292
    481
    media_image7.png
    Greyscale

China NIPA Office action of August 3, 2021, p. 2.
Liu (U.S. 2006/0085737):

    PNG
    media_image8.png
    497
    677
    media_image8.png
    Greyscale

The type of “attribute information” that the Claim uses to access the pertinent dynamic dictionary is currently the “position information of the word” in the text that is to be encoded.  For example, if the text is a table which includes multiple columns (see Claim 8 and Figure 10), such as a database, then each column of the table is encoded with a particular dynamic dictionary.  See Claim: “8. The encoding apparatus according to claim 6, wherein the text data is segmented into a plurality of columns by delimiters and the position information indicates a column in which the first word is located among the plurality of columns.”  For Claim 7 which defines the “position information” of a word as the “hierarchical level at which the word is located,” see [0156] to [0158].  No Figure is provided for Claim 7.

See Burukhin (U.S. 2009/0315744) (issued as U.S. 7403136) , Figure 4, and Abstract: “In one embodiment, a computing device may compress a text file for storage by dynamically creating an encoding table. A storage device of the computing device may store an encoding table populated by string characters from a text file. A processor of the computing device may encode the text file by replacing a string character in a text string of the text file with a table index position of that string character in the encoding table. The processor of the computing device may decode the text file by replacing the table index position with the string character at the table index position in the encoding table.”

See also Matsumoto (U.S. 6795822), Figure 1, where the dictionary database 3 usually stores a plurality of dictionaries, with each dictionary corresponding to one or more of the user terminals. FIG. 3 shows a conceptual view of a dictionary-terminal table that shows which dictionary corresponds to which of the user terminals. In this table, a dictionary ID, which is the identification information for a particular dictionary, is matched with one or more IP addresses, which is identification information for a user terminal. As shown in FIG. 3, the dictionary ID can take any form, including a serial number assigned uniquely to each dictionary, or a nickname if the user terminal is using a chat system. User terminals can also be identified with identification information other than IP address, such as a machine name.

Abali (U.S. 20110043387) teaches using a combination of a static dictionary and a dynamic dictionary.  “[0037] In one embodiment, the dynamic dictionary technique and the static dictionary technique are combined, e.g., by using a hash table (e.g., a hash table 210 in FIG. 2). The combining the dynamic dictionary technique with the static dictionary technique improves compression efficiency, e.g., replacing more strings/symbols/words with pointers pointing to strings/symbols/words in a dictionary. According to one embodiment, by implementing the dynamic dictionary, the static dictionary and the hash table in hardware, the present invention obtains a fast compression/decompression speed.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659